382 Pa. 399 (1955)
Vitacolonna, Appellant,
v.
Philadelphia.
Supreme Court of Pennsylvania.
Argued May 4, 1955.
June 27, 1955.
*400 Before STERN, C.J., STEARNE, JONES, BELL, CHIDSEY, MUSMANNO and ARNOLD, JJ.
Daniel Sherman, with him Paul Weinblatt, for appellants.
L. Irving Tubis, with him Romain C. Hassrick, for appellants.
James L. Stern, Deputy City Solicitor, with him Karl I. Schofield, Assistant City Solicitor, and Abraham L. Freedman, City Solicitor, for appellees.
*401 OPINION PER CURIAM, June 27, 1955:
The Decree of the Court below in each of the above entitled cases is affirmed on the Adjudication of President Judge RAYMOND MacNEILLE; each of the parties to pay their respective costs.